         Case 4:17-cv-40011-TSH Document 90 Filed 03/05/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS
                                CENTRAL DIVISION

 UNITED STATES OF AMERICA,                          )     Civil Action No. 4:17-cv-40011-TSH
                                                    )
            Plaintiff,                              )     Judge Timothy S. Hillman
                                                    )
            v.                                      )
                                                    )
 DAVID L. TOPPIN, et al.,                           )
                                                    )
                                                    )
            Defendants.                             )

                                 NOTICE OF APPEARANCE

       TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

     PLEASE TAKE NOTICE that Bradley A. Sarnell, Trial Attorney, Tax Division, United

States Department of Justice, hereby enters his appearance as an attorney for Plaintiff United

States of America in the above-captioned proceeding.

       Dated: March 5, 2019

                                                        Respectfully submitted,

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General
                                                        U.S. Department of Justice, Tax Division

                                                        /s/ Bradley A. Sarnell
                                                        BRADLEY A. SARNELL
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        P.O. Box 55
                                                        Washington, D.C. 20044
                                                        202-307-1038 (v)
                                                        202-514-5238 (f)
                                                        Bradley.A.Sarnell@usdoj.gov




                                                1
         Case 4:17-cv-40011-TSH Document 90 Filed 03/05/19 Page 2 of 2



                                      Certificate of Service

       I, Bradley A. Sarnell pursuant to D. Mass. Civ. L.R. 5.2(b), hereby certify that on March
5, 2019, I electronically filed the foregoing document via this Court’s ECF system, which will
send notice to all parties requesting notice through this Court’s ECF system.

        A copy of the foregoing document was also served upon the following party who is not a
registered CM/ECF participant, via First Class United States mail:

                                        David L. Toppin
                                        465 Salisbury St.
                                       Holden, MA 01520

The United States submits that, under the circumstances, no other or further notice is required.


                                                     /s/ Bradley A. Sarnell
                                                     BRADLEY A. SARNELL
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice




                                                2
